Title: To George Washington from Colonel Elias Dayton, 17 July 1780
From: Dayton, Elias
To: Washington, George


					
						Sir
						Elizabeth Town [N.J.] July 17th 1780
					
					The enclosed is the copy of a paper I have just received from New york, which I beleive to be nearly just, excepting five or Six of the Smallest Vessels which are constantly kept out cruising, the fleet is now at anchor just without the hook nearly in the same manner Count DEstaing was in august 1778.
					If your Excellency has any hard money for the public serveice should be glad to have some sent me, as I have promised several persons a reward for their intelligence, and I have never received one Shilling from the public for that purpose. I am your Excellencys Most Humble Servant
					
						Elias Dayton
					
				